Citation Nr: 1705638	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  13-26 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Scott A. Scurfield, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1971 to May 1974, and August 1974 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a December 2016 video conference hearing; a transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532   (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor). 

The Veteran's service-connected disabilities are posttraumatic stress disorder, rated 30 percent, degenerative disc disease of the cervical spine, rated 20 percent, and right and left upper extremity sensory deficit (secondary to the degenerative disc disease of the cervical spine), each rated 20 percent, for a combined 70 percent rate.  Further, because his service-connected degenerative disc disease of the cervical spine and right and left upper extremity sensory deficit share a common etiology, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The evidence shows that the Veteran's occupational history includes working as a dishwasher (before service), in a steel mill (before service), electrician (for six months), truck driver (for one year), and carpenter/construction worker.  See, e.g., May 2011 VA PTSD examination; see also July 2012 VA Form 21-8940. His educational background includes an associate's degree in engineering.  See May 2011 VA PTSD examination.  The Veteran has been reportedly too disabled to work since approximately 2005, but has been largely unemployed since approximately 1984.  See, e.g., April 2012 VA neck conditions examination; see also July 2012 VA Form 21-8940.  

The pertinent evidence of record includes a January 2011 VA spine examination noting the Veteran has flare-ups with sudden movement, cold weather, that recur almost weekly, and result in the inability to do anything for several days.  The effect on his usual occupation was noted to be that he cannot work due to severe pain.  He has problems with lifting, carrying, weakness/fatigue, decreased strength of the upper extremities, and pain.  On May 2011 VA PTSD examination, the Veteran reported he has been largely unable to work since 1985 due to his physical limitations.  He reported difficulty with activities of daily living and stays in bed two to three days per week.  On April 2012 VA neck conditions examination, the Veteran reported he experienced constant neck pain with weekly flare-ups lasting one to two days.  He stated he attempted to work in trucking briefly after service but his pain and lack of mobility made that impractical.  On August 2013 VA PTSD examination, it was noted the Veteran works in construction intermittently by evaluation and problem solving jobs.  On August 2013 VA neck conditions examination, the Veteran reported constant neck pain, and stated he was unable to lift or carry any heavy objects, climb ladders, or perform repetitive movements of his neck.  He also indicated that sedentary work increases his neck pain by looking down or looking at a computer screen for too long.  

At the December 2016 video conference hearing, the Veteran testified that his past employment experience involved physical labor (e.g., construction), and that he could no longer engage in such labor because of his neck and upper extremity pain.  He also testified he is unable to grip or hold items or objects like a hammer.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities, prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's employment history includes significant physical labor.  The Veteran has consistently reported he experiences constant neck pain, with recurring weekly flare-ups lasting at least one to two days.  In addition, he has testified that he is unable to hold or grip items, or that he is able to carry any heavy items.  The Board finds that the Veteran is competent to report as to the severity and effect of his service-connected disabilities, and finds no reason to question his credibility as to the severity and effect of his service-connected disabilities.  The Board also finds significant that the January 2011 VA spine examiner indicated the effect on the Veteran's usual occupation was that he could not work due to the severe pain.  In addition, the Veteran's service-connected PTSD with major depression has been opined to interfere at least to a mild degree with interpersonal relatedness, attention, concentration, memory, problem solving and motivation.  See August 2013 VA PTSD examination.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  To the extent it was indicated in the August 2013 VA PTSD examination that the Veteran works intermittently in construction by evaluation and problem solving, the Veteran stated in his September 2013 VA Form 9 that such employment consisting of him helping his son or his son-in-law only if they asked for the Veteran's assistance, or else he would receive no money working.  Even conceding that the Veteran does work intermittently in construction, there is no indication that such employment rises to the level beyond that of marginal employment.  Marginal employment shall not be considered substantially gainful employment.    38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342 (2000).  Thus, the Veteran's appeal is granted.


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


